Citation Nr: 1449429	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09 14-262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a disability rating in excess of 10 percent for left knee degenerative joint disease.  Jurisdiction of the Veteran's claim has been transferred to the RO in Reno, Nevada.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is in the Veteran's file. 

In October 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease has been recharacterized as entitlement to an increased disability rating in excess of 10 percent for left knee degenerative joint disease with limitation of motion.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the October 2012 remand, the Board directed the agency of original jurisdiction (AOJ) to adjudicate the issue of whether the Veteran's already service connected left knee meniscal tear warranted a separate rating for instability.  In February 2013 the Appeals Management Center (AMC) issued a rating decision granting service connection for instability of the left knee, assigning a 10 percent rating pursuant to Diagnostic Code (DC) 5257.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran is currently service connected for a left knee meniscal tear and assigned a noncompensable rating under DC 5260.  DC 5260 is the incorrect diagnostic code as it provides ratings for limitation of flexion in the knee; moreover, the Veteran is already rated under DC 5260 for his service connected left knee degenerative joint disease.  The Veteran cannot be rated under DC 5260 twice.  The issue of entitlement to a separate rating for left knee nondisplaced medial meniscus tear, status post meniscectomy, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Throughout the course of the appeal, degenerative joint disease of the left knee, confirmed by x-ray, is manifested by flexion reduced to no less than 80 degrees and extension no greater than 5 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left knee limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of January 2007 satisfied the duty to notify provisions.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a March 2011 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in May 2007, April 2008, June 2008, September 2008, December 2008, January 2011, and December 2012; the examinations are adequate, and they provide sufficient information to rate the Veteran under the applicable Diagnostic Codes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Rating Criteria

Diagnostic Codes (DC's) 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  Deluca v. Brown 8 Vet. App. 202 (1995).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When evaluating disabilities based upon arthritis, pain on its own is compensable; however, when evaluating disabilities based upon a range-of-motion loss, pain must actually cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

Analysis

A December 2012 VA examination reported left knee flexion limited to 115 degrees and extension limited to 5 degrees.  After repetitive-use testing flexion was limited to 120 degrees and the limitation of extension was unchanged.  The examiner found objective evidence of painful motion at 85 degrees flexion and 5 degrees extension.  Functional loss was caused by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.

None of the Veteran's prior VA examinations or treatment records revealed limitations of motion more severe than the December 2012 VA examination.

The Veteran's demonstrated limitation of flexion and extension are noncompensable.  The Veteran is, however, service connected for left knee degenerative joint disease, as established by X-ray findings, and there is objective evidence of some noncompensable functional loss caused by painful motion.  

The Veteran has been assigned a 10 percent rating under DC 5260, the issue on appeal.  While a 10 percent rating for limitation of motion in the left knee is appropriate, it should be assigned under DC 5003.  

Ratings are also available pursuant to DC 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankyloses, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a, DC's 5256, 5258, 5259, 5262, 5263.

The only DCs implicated by the evidence of record, however, are DC 5257 and DC 5259.  The Veteran is already service connected for left knee instability pursuant to DC 5257; the Board has referred to the AOJ a claim for a separate rating for the Veteran's left knee meniscus tear, status post meniscectomy, under DC 5259.

As the Veteran does not demonstrate symptoms associated with any other DC, no further discussion is warranted.

The Veteran's service-connected left knee arthritis results in pain and slight, noncompensable, limitation of motion.  To the extent that the Veteran has complained of other symptoms, he has either been service connected for them (i.e., his instability) or the Board has referred a claim for his complained of symptom (i.e., stiffness, swelling, and giving away).  The rating criteria reasonably describe the Veteran's disability level and the symptoms directly associated with the applicable DCs.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected left knee limitation of motion is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for left knee limitation of motion; there is no doubt to be resolved; and an increased rating is not warranted.








ORDER

Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease with limitation of motion is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


